DETAILED ACTION
Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This action is in response to the applicant’s preliminary amendment filed on July 15, 2020.  Claims 1-5, 7-9, 14-15, 19-23, 26-27, 30 and 32-33 are pending and examined below.  Claims 6, 10-13, 16-18, 24-25, 28-29, 31 and 34-36 have been canceled.  Claims 3-4, 9, 14-15, 21-22, 26-27, 30 and 32-33 have been amended.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7, 9, 19-23 and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mallouk et al., CA 2784729 A1.
As to claim 1, Mallouk teaches a computer-implemented method for providing vertical flight guidance for an aircraft, the method comprising (page 5 lines 7-15):
Providing, by a computer, vertical flight guidance for the aircraft in an altitude capture mode for commanding the aircraft to capture a target altitude (page 5 lines 7-15, page 8 line 27 – page 9 line 23);
Detecting, by the computer, at least one engine inoperative condition while in the altitude capture mode (page 3 lines 12-14, page 5 lines 1-7 and page 6 lines 17-21 and page 8 lines 27-32 and page 15 lines 14-20 and page 17 claim 7);
In response to detecting the at least one engine inoperative condition, the computer transitioning the vertical flight guidance for the aircraft from the altitude capture mode to a flight level change mode and providing vertical flight guidance in the flight level change mode for commanding the aircraft to capture the target altitude while maintaining airspeed of the aircraft substantially at a target airspeed (page 3 lines 7-15 and page 5 lines 7-15 and page 8 line 27 – page 9 line 23).
	As to claim 2, Mallouk teaches wherein detecting the at least one engine inoperative condition comprises detecting the at least one engine inoperative condition at takeoff (page 10 lines 17-23).
	As to claim 3, Mallouk teaches wherein the target airspeed is a takeoff safety speed of the aircraft (page 9 lines 9-23 and page 10 lines 17-23).
	As to claim 4, Mallouk teaches wherein the target airspeed is a takeoff safety speed of the aircraft plus a predetermined value (page 9 lines 3-23 and page 17 claim 1).
	As to claim 5, Mallouk teaches wherein detecting the at least one engine inoperative condition comprises detecting the at least one engine inoperative condition at a time of a go-around maneuver (page 3 lines 6-18 and page 10 lines 17-23).
	As to claim 7, Mallouk teaches wherein detecting the at least one engine inoperative condition comprises detecting the at least one engine inoperative condition when airspeed of the aircraft is below an airspeed threshold (page 3 lines 6-18 and page 6 lines 17-21).
	As to claim 9, Mallouk teaches wherein the airspeed threshold is a takeoff safety speed of the aircraft (page 3 lines 6-18 and page 6 lines 17-21).
	Claims 19-23 and 27 are rejected based on the same rationale as used for claims 1-5, 7 and 9 above.
Allowable Subject Matter
Claims 8, 14-15, 26, 30 and 32-33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary Cheung whose telephone number is (571) 272-6705.  The examiner can normally be reached on Monday, Tuesday and Thursday from 10:00 AM to 7:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Christian Chace, can be reached on (571) 272-4190.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
The fax phone numbers for the organization where this application or proceedings is assigned are as follows:
(571) 273-8300	(Official Communications; including After Final Communications labeled “BOX AF”)
(571) 273-6705	(Draft Communications)

	
	/MARY CHEUNG/           Primary Examiner, Art Unit 3665                                                                                                                                                                                             	July 22, 2022